Defendant’s contention that he should receive a downward departure from his presumptive risk level is improperly raised for the first time on appeal (see People v Arps, 65 AD3d 939 [2009]). In any event, we find no basis for such a departure. Defendant’s lack of prior sexual offenses or felonies was adequately *430taken into account by the risk assessment instrument. We have considered and rejected the remaining circumstances alleged by defendant to be mitigating factors. We also note that defendant’s point score was almost enough for a level three adjudication. Concur — Saxe, J.R, Sweeny, Catterson, Freedman and Román, JJ.